Dismissed and Memorandum Opinion filed August 23, 2016.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-15-00980-CR

                       EX PARTE WOODROW MILLER


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 876249

                  MEMORANDUM                      OPINION
      Appellant Woodrow Miller appeals the trial court’s failure to rule on his
sixth application for writ of habeas corpus filed on March 15, 2006, and his
supplemental application for habeas corpus filed on October 3, 2008. Appellant
raises eight issues on appeal.

      We dismiss the appeal because the trial court did eventually rule on and
dismiss the sixth application, and we affirmed that dismissal on December 22,
2015. In addition, appellant did not mention in his notice of appeal the trial court’s
failure to rule on his October 3, 2008 supplemental application.
                                       BACKGROUND

        Appellant pled nolo contendre to the offense of indecency with a child. In
accordance with a plea bargain, appellant was placed on seven years deferred
adjudication probation and community supervision by order signed on May 20,
2002.    On October 17, 2008, appellant’s guilt was adjudicated, and he was
sentenced to four years in prison. The procedural history of this case prior to the
present appeal is summarized in the opinion issued by this Court resolving his sixth
application for writ of habeas corpus. See Ex parte Miller, No. 14–14–00862–CR,
2015 WL 9311559, at *1–2 (Tex. App.—Houston [14th Dist.] Dec. 22, 2015, pet.
ref’d) (mem. op., not designated for publication).

        Appellant’s sixth application1 for writ of habeas corpus under Article 11.072
was filed on March 15, 2006.            For reasons not disclosed in the record, the
application was not processed before the adjudication of guilt and the dismissals of
appellant’s fourth and fifth applications. On January 9, 2014, the trial court denied
appellant’s sixth application by writing the words “application denied” on the first
page of the application. Appellant filed a notice of appeal on January 15, 2014 (the
“first appeal”), which is the subject of this opinion. The trial court subsequently
withdrew the denial on February 3, 2014, by writing the words “denial withdrawn”
on the first page of the application. Appellant did not withdraw his first notice of
appeal, however.

        Appellant’s sixth application was eventually dismissed on October 9, 2014.
The trial court dismissed the sixth application as frivolous because the merits of
appellant’s challenges to the deferred-adjudication order had already been
reviewed. On October 15, 2014, appellant filed a notice of appeal of the October 9

1
  Although we refer to the application at issue in this appeal as appellant’s sixth application,
chronologically it would have been appellant’s third application for writ of habeas corpus.

                                               2
dismissal order to this Court (the “second appeal”). We disposed of this second
appeal by affirming the order as modified in an opinion issued December 22,
2015.2 Miller, 2015 WL 9311559, at *5.

       Following our affirmance of the October 9 dismissal order in the second
appeal, appellant still did not withdraw his first appeal. Instead, he submitted a
brief in the first appeal arguing that the trial court erred in not ruling on his March
15, 2006 sixth application or his October 3, 2008 supplemental application. We
dismiss this appeal for want of jurisdiction for the reasons discussed below.

                                          ANALYSIS

I.     This Court previously ruled on the trial court’s order denying
       appellant’s March 15, 2006 application for writ of habeas corpus.
       After examining the appellate record for this appeal as well as the record for
his previous appeal of the October 9, 2014 order, we conclude the present appeal
must be dismissed for want of jurisdiction.3 Appellant states in his brief that he
“appeals the trial court’s refusal to rule on [his] . . . application for writ of habeas

2
  This Court held that the trial court mistakenly referred to cause number “0876249-A”
(appellant’s first application) in the body of the order, but intended to refer to cause number
“0876249-F” (appellant’s sixth application). We therefore modified the order and affirmed the
order as modified.
3
  Neither party provided this Court the clerk’s record containing appellant’s March 15, 2006
sixth application for writ of habeas corpus, the trial court’s October 9, 2014 order denying
Mitchell’s sixth application, or appellant’s October 15, 2014 notice of appeal. The record in this
case indicates, however, that the trial court considered appellant’s sixth application and
subsequently issued a written order, which appellant appealed. On the record before us on this
appeal, we conclude that the trial court took judicial notice of the record when it considered
appellant’s sixth application. The clerk’s record is contained in this Court’s files in Cause No.
14–14–00862–CR, Mitchell’s previous appeal of the trial court’s October 9, 2014 order. That
appeal is a related proceeding involving the same parties as applicant’s appeal today. Under
these particular circumstances, on our own motion, we take judicial notice of the clerk’s record
in that appeal. Ex Parte Okonkwo, No. 14–14–00835–CR, 2015 WL 5092433, at *1 (Tex.
App.—Houston [14th Dist.] Aug. 27, 2015, pet. ref’d) (mem. op., not designated for
publication).

                                                3
corpus filed on March 15, 2006” (his sixth application). In the opinion this Court
issued on December 22, 2015, we held that the trial court “did not abuse its
discretion when it dismissed appellant’s sixth application for writ of habeas
corpus” on October 9, 2014. Miller, 2015 WL 9311559, at *5. Our judgment of
December 22, 2015 is final. Accordingly, we do not have jurisdiction to consider
another appeal from the trial court’s denial of appellant’s sixth application for writ
of habeas corpus. See Parrett v. State, No. 03–14–00273–CR, 2014 WL 2521954,
at *1 (Tex. App.—Austin May 30, 2014, no pet.) (mem. op., not designated for
publication) (citing Hines v. State, 70 S.W. 955 (Tex. Crim. App. 1903)); see also
McDonald v. State, 401 S.W.3d 360, 362–63 (Tex. App.—Amarillo 2013, pet.
ref’d) (dismissing for want of jurisdiction subsequent appeal of conviction that had
previously been affirmed).

       Furthermore, we do not address appellant’s arguments regarding the trial
court’s failure to rule on his October 3, 2008 supplemental application because his
notice of appeal does not mention that application. See Tex. R. App. P. 25.2(b)
(requiring defendant to file notice of appeal to perfect appeal).4 Although we
liberally construe rules related to the perfection of an appeal, Few v. State, 230
S.W.3d 184, 190 (Tex. Crim. App. 2007), appellant’s notice of appeal must show
which judgment or appealable order he wishes to appeal.                     Tex. R. App. P.
25.2(c)(2). Because his notice of appeal mentions only the sixth application filed
on March 15, 2006, our appellate review is limited to that application.

       As our review is limited to appellant’s sixth application, the denial of which
has already been affirmed by this Court, we dismiss appellant’s appeal for want of
4
  Appellant filed the supplemental article 11.072 application on October 3, 2008, but the trial
court did not rule on the application. Although on appeal appellant describes the document as a
“supplemental article 11.072 application,” the document is entitled, “application for writ of
habeas corpus for bond” and requests the trial court release him on personal recognizance or on a
bond in a nominal amount.

                                               4
jurisdiction.

                                 CONCLUSION

      We order the appeal dismissed.




                                       /s/       J. Brett Busby
                                                 Justice



Panel consists of Justices Busby, Donovan, and Wise.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                             5